DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/06/2021 have been considered.
Applicant’s amendments to the claims overcome the 112b rejections.
Applicant’s amendments to the claims clarify the generating of anchor definition layers and overcome the 102 rejection.  An updated search was conducted and a new art was found to read on the amendment “with the anchor definition layers having been generated based on the web application being accessed in an edit mode”:  NPL “Chapter 12: Personalized Start Pages” In: Internet Cool Tools for Physicians 2009 (Springer).  
Applicant argues (pp 15-16) that the content display software 116 is generated without any interaction with the web application.  In response to the arguments, the Examiner respectfully disagrees.  Venkateshamurthy teaches that the server provides content 114 (see Fig 1) and that the content display software displays this content (webpage) on the client display device and provides an edit mode.  See Col 6 ln 26-35:  To facilitate modifying the displayed 
Please see updated rejection below in view of US Patent 9,003,309 (Venkateshamurthy), NPL “Chapter 12: Personalized Start Pages” In: Internet Cool Tools for Physicians 2009 (Springer), US PGPub 2006/0007466 (Ben-Yehuda) and US Patent 10,073,923 (Koren).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11-12, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,003,309 (Venkateshamurthy) in view of NPL “Chapter 12: Personalized Start Pages” In: Internet Cool Tools for Physicians 2009 (Springer).

Regarding Claims 1, 11, 20:
Venkateshamurthy teaches A method, A non-transitory computer readable medium and A computing system comprising: a server (Fig 1, Server 102) comprising a web application, (Fig 1, Web Page 112 with Content 114, Object 122) (Fig 1, The server 102 performs a typical web server function, while the transformation server 108 provides the transformation file analysis function and performs the transformations as needed, Col 5 ln 44-47).
and anchor definition layers (Fig 1, transformation files 118) associated with the web application, the web application being accessed in an edit mode (transforming an object within the content with regard to at least one of position, scale or rotation, Abstract ln 2-7), with the edit mode used to identify which anchor points  as displayed on web pages of the web application can be customized by an end user, (Upon entering the edit mode, rectangles appear around the active objects of the web page 112, for example, rectangle 214 around object 122, Col 6 ln 44-46).
with each anchor definition layer corresponding to a particular web page; (The transformation file 118 is only sent if one is available for the requested web page and the user's particular type of display device, Col 5 ln 52-56) (Customizing web page display by receiving a web page comprising content for display upon a display device and receiving a transformation file comprising information associated with transforming an object within the content with regard to at least one of position, scale or rotation, Abstract ln 2-7).  The specification shows the anchor points as objects that can be customized, see Fig 15, which illustrates the anchor point being moved. 
and a client computing device operated by the end user and comprising: a display; (Fig 1, the display device 104 (end user device) communicates a web page request to both the server 102 and the transformation server 108).
(Fig 1, Content Display Software 116 on Mobile Device 104) comprising an embedded browser (Fig 1, Browser 110 on Mobile Device 104) for accessing the web application (Fig 2-4, Webpage 112) in a customization mode (Fig 2, the content display software provides an edit option 206.  Once the edit option 206 is displayed on the display screen 200, the user may select the edit option 206 to enable modification (e.g., scaling, resizing, rearranging, modifying, rotating and/or the like) of the content 114 or portions thereof, Col 6 ln 26-35) and in a normal mode (Fig 4, the user may cause the object to be executed (normal mode) such that the content (e.g., images, text, streaming multimedia, and/or the like) is displayed in the centrally located object 122, Col 7 ln 15-23), to perform the following: 	
enter the customization mode based on user input, (At 20 step 510, an edit option (user input) is selected and the method 500 receives the selection to place the selected object into edit mode, Col 8 ln 19-22) display at least one of the web pages along with the anchor points (Upon entering the edit mode, rectangles appear around the active objects of the web page 112, for example, rectangle 214 around object 122, Col 6 ln 44-46) that can be customized based on what is permitted by the anchor definition layer (Fig 1, transformation files 118) corresponding to the displayed web page, (Upon entering the edit mode, rectangles appear around the active objects of the web page 112, for example, rectangle 214 around object 122, Col 6 ln 44-46).
customize the anchor points (ie. objects) on the displayed web page by the end user to define an anchor customization layer for the displayed web page, (Once an object 122 is selected, content display software generates one or more manipulation arrows 208, 210. Arrow 212 indicates that the object 122 can be dragged in its entirety to a new location within the web page 112.  One or more manipulation arrows 208, 210 are associated with one or more of X axis or Y axis defining border movement, Col 6 ln 53-59).
and exit the customization mode and enter the normal mode, (Fig 4, the position of the object 122 has been customized by a user and the user has selected the "done" (exiting of customization mode) option 206.  Consequently, the object 122 is displayed at the center of the display screen 200.  Thus, the user may cause the object to be executed (normal mode) such that the content (e.g., images, text, streaming multimedia, and/or the like) is displayed in the centrally located object 122, Col 7 ln 15-23).
the anchor customization layer (Fig 6, edited model transformation file) is applied to the corresponding web page before the corresponding web page is displayed so as to display a customized web page for the end user.  (The display device 104 uses the transformation file to locally customize the display of the web page, Col 5 ln 52-56.  Fig 6, The owner or administrator of the web page may override the model transformation file to accommodate display of advertisements or other branding provided by advertisers or the web page owner.  At step 614, the owner or administrator of the web page manually or automatically alters the model transformation file, Col 9 ln 56-67).
Venkateshamurthy teaches on editing anchor points (Col 6 ln 53-59) and pre-created layout options (Col 8 ln 25-26) but does not teach on the anchor definition layers having been generated based on the web application being accessed in an edit mode.
Springer teaches, in the same field of endeavor, personalized start pages (web pages), Chapter 12.
(12.3:  iGoogle is made up of customizable gadgets. By default, iGoogle usually includes a clock and calendar gadget, a weather gadget customizable to your location, news, and other general gadgets.  If you selected an interest or interests, iGoogle will create additional tabs with gadgets in that topic area. To remove gadgets, it’s as easy as clicking on the X in the top right corner. You can also rearrange the gadgets on the page just by dragging the title of the gadget to a different spot or a different tab (Fig. 2), last paragraph, 1st Col, page 89).  Gadgets (anchor points) are customizable and additional tabs (anchor definition layers) are generated/created in the edit mode of the web application.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Venkateshamurthy per Springer, so as to include the anchor definition layers having been generated based on the web application being accessed in an edit mode.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to provide a truly customized and personalized webpage, generating additional gadgets (and tabs) for the user based on the user’s desired feeds/selections.


Venkateshamurthy (as modified by Springer) teaches the invention of claims 1, 11 as described.
Venkateshamurthy teaches further comprising a second client computing device operated by a user and comprising: a display (Fig 1,  The server 102 (second client, admin user) performs a typical web server function, while the transformation server 108 provides the transformation file analysis function and performs the transformations as needed, Col 5 ln 44-47).
and a native application (Fig 1, Content Display Software 116 on Mobile Device 104) comprising an embedded browser (Fig 1, Browser 110 on Mobile Device 104) for accessing the web application (Fig 2-4, Webpage 112) in the edit mode, (To facilitate modifying the displayed content 114, the content display software provides an edit option 206.  Once the edit option 206 is displayed on the display screen 200, the user may select the edit option 206 to enable modification (e.g., scaling, resizing, rearranging, modifying, rotating and/or the like) of the content 114 or portions thereof, Col 6 ln 26-35).
with the edit mode (Upon entering the edit mode, rectangles appear around the active objects of the web page 112, for example, rectangle 214 around object 122, Col 6 ln 44-46) to perform the following for each web page:
analyze elements of a web page to identify anchor points, (Upon entering the edit mode, rectangles appear around the active objects (anchor points) of the web page 112, for example, rectangle 214 around object 122, Col 6 ln 44-46).
(Once an object 122 is selected, content display software generates one or more manipulation arrows 208, 210. Arrow 212 indicates that the object 122 can be dragged in its entirety to a new location within the web page 112. In one embodiment, the one or more manipulation arrows 208, 210 are associated with one or more of X axis or Y axis defining border movement, Col 6 ln 53-59).
and determine based on the user customization options available for each anchor point on the displayed web page what is permitted to be customized by the end user, (Fig 4, the position of the object 122 has been customized by a user and the user has selected the "done" (exiting of customization mode) option 206. Consequently, the object 122 is displayed at the center of the display screen 200.  Thus, the user may cause the object to be executed (normal use) such that the content (e.g., images, text, streaming multimedia, and/or the like) is displayed in the centrally located object 122).
with all of the anchor points available for customization for the displayed web page defining the anchor definition layer that is associated with the displayed web page. (Based upon the information in the transformation file, the object is transformed with regard to at least one of position, scale or rotation, while not transforming content that is not part of the object. The web page is displayed having the object transformed in accordance with the transformation file, Abstract ln 6-11).  


Venkateshamurthy (as modified by Springer) teaches the invention of claims 1, 11 as described.
Venkateshamurthy teaches wherein the customization options for the end user for each anchor point that can be customized comprise: resizing the anchor point; re-positioning the anchor point. (Customizing web page display by receiving a web page comprising content for display upon a display device and receiving a transformation file comprising information associated with transforming an object within the content with regard to at least one of position, scale or rotation, Abstract ln 2-7).  

Regarding Claims 8, 18:
Venkateshamurthy (as modified by Springer) teaches the invention of claims 1, 11 as described.
Venkateshamurthy teaches wherein the anchor customization layer is stored on said client computing device. (If the web page is subsequently displayed at a later time, either the transformation file stored locally or a transformation file delivered from a server may be used to transform the content and automatically display the content in its transformed state, Col 7 ln 37-41).

Claims 3, 6, 9-10, 13, 16, 19  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,003,309 (Venkateshamurthy) in view of NPL “Chapter 12: Personalized Start Pages” In: Internet Cool Tools for Physicians 2009 (Springer) further in view of US PGPub  2006/0007466 (Ben-Yehuda).

Regarding Claim 3, 13:
Venkateshamurthy (as modified by Springer) teaches the invention of claims 1, 11 as described.
Venkateshamurthy teaches on an enterprise server (The transformation server 108 is a type of computing device used for providing files and applications to other computers via a network.  The transformation server 108 may be third party service provider that provides web page content transformational services, Col 4 ln 9-13).
Venkateshamurthy (as modified by Springer) does not teach wherein said second client computing device is enrolled with said enterprise server, and wherein the anchor definition layers are stored on said enterprise server as part of published resource metadata for the web application.
Ben-Yehuda teaches, in the same field of endeavor, a method for defining a document format transformation process for documents, Abstract ln 1-2.
Ben-Yehuda also teaches wherein said second client computing device is enrolled with said enterprise server (Fig 23, Hosting Provider 320 (Enterprise), some of the resources (on hosting provider 320 and Facebook site 330) may belong to site designer 62, and some to other users (i.e. other site owners), Col 56 ln 31-34),
and wherein the anchor definition layers are stored on said enterprise server as part of published resource metadata for the web application (Site designer 62 may browse the set of available content elements types, possibly filtering them according to any combination of manual selection, metadata associated with the content element types, Col 30 ln 9-12.  Visual editor change incorporator may store such an alternate design in a per-user layout element type variants repository.  System 100 may further provide site designer 62 with the ability to publish and share such alternate designs, including the ability to offer them through object marketplace 15, Col 52 ln 37-42).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Venkateshamurthy (as modified by Springer) by modifying Venkateshamurthy per Ben-Yehuda, so as to include wherein said second client computing device is enrolled with said enterprise server, and wherein the anchor definition layers are stored on said enterprise server as part of published resource metadata for the web application.  It would have been advantageous to include published metadata for the layout designs as this would allow the combined system to market the customized the webpage.  See Ben-Yehuda, Col 52 ln 37-42 above.

Regarding Claim 6, 16:
Venkateshamurthy (as modified by Springer) teaches the invention of claims 2, 12 as described.
Venkateshamurthy (as modified by Springer) does not teach wherein the anchor definition layers are stored on said server as part of published resource metadata for the web application.  
Ben-Yehuda teaches wherein the anchor definition layers are stored on said server as part of published resource metadata for the web application (Site designer 62 may browse the set of available content elements types, possibly filtering them according to any combination of manual selection, metadata associated with the content element types, Col 30 ln 9-12.  Visual editor change incorporator may store such an alternate design in a per-user layout element type variants repository.  System 100 may further provide site designer 62 with the ability to publish and share such alternate designs, including the ability to offer them through object marketplace 15, Col 52 ln 37-42).
The motivation to combine Venkateshamurthy (as modified by Springer) with Ben-Yehuda is the same as for Claim 3.

Regarding Claims 9, 19:
Venkateshamurthy (as modified by Springer) teaches the invention of claims 1, 11 as described.
Venkateshamurthy teaches wherein the anchor customization layer is cached on said enterprise server (The transformation server 108 may be third party service provider that provides web page content transformational services to one or more devices such as the display device 104, Col 4 ln 11-14.  If the web page is subsequently displayed at a later time, either the transformation file stored locally or a transformation file delivered from a server may be used to transform the content and automatically display the content in its transformed state, Col 7 ln 37-41).
Venkateshamurthy (as modified by Springer) does not teach wherein said client computing device is enrolled with said enterprise server.
Ben-Yehuda teaches wherein said client computing device is enrolled with said enterprise server (Fig 23, Hosting Provider 320 (Enterprise), some of the resources (on hosting provider 320 and Facebook site 330) may belong to site designer 62, and some to other users (i.e. other site owners), Col 56 ln 31-34).
The motivation to combine Venkateshamurthy (as modified by Springer) with Ben-Yehuda is the same as for Claim 3.

Regarding Claim 10:
Venkateshamurthy (as modified by Springer) teaches the invention of claim 1 as described.
Venkateshamurthy (as modified by Springer) does not teach wherein the customization mode further permits a customized component (anchor point) to be tagged with a label.
Ben-Yehuda teaches wherein the customization mode further permits a customized anchor point to be tagged with a label, with the tag and the customizations being saved as a pattern that can be applied to a different web page for customization by the end user based on the different web page having an anchor point tagged with the same label, with the customization of the different web page corresponding to the customizations associated with the tagged anchor point (XML features a plurality of tags, and can receive data as a plurality of items, each of which is described or labeled with a tag, [0060] ln 13-15.  Group and Repeating Group anchors may be used to specify the organization of the data fields. An Alternatives anchor may specify multiple types of data that might occur at a particular location in a source document, [0071] ln 2-5).
The motivation to combine Venkateshamurthy (as modified by Springer) with Ben-Yehuda is the same as for Claim 3.

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,003,309 (Venkateshamurthy) in view of NPL “Chapter 12: Personalized Start Pages” In: Internet Cool Tools for Physicians 2009 (Springer) further in view of US Patent 10,073,923 (Koren).

Regarding Claim 4, 14:
Venkateshamurthy (as modified by Springer) teaches the invention of claims 2, 12 as described.
Venkateshamurthy teaches marking selected anchor points that are to be made available to the end user for customization (Customizing web page display by receiving a web page comprising content for display upon a display device and receiving a transformation file comprising information associated with transforming an object within the content with regard to at least one of position, scale or rotation, Abstract ln 2-7).  
Venkateshamurthy (as modified by Springer) does not teach customization options for the user include marking selected anchor points that are to be hidden from the end user.
Koren teaches, in the same field of endeavor, A system for a website building system includes a component database storing website building system component types of websites of users, the component types being visually editable, Abstract ln 1-4.
Koren also teaches wherein the customization options for the user include marking selected anchor points that are to be hidden from the end user (System 100 may allow some or all fields of a given content element to include a per-field "show/hide" hint, so site designer 62 entering data may ask that the field be hidden (and not displayed) in the final display, Col 16 ln 25 ln 1-4).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Venkateshamurthy (as modified by Springer) by modifying Venkateshamurthy per Koren, so as to include wherein the customization options for the user include marking selected anchor points that are to be hidden from the end user.  It would have been advantageous to include these details as discussed above, as this would allow the combined system to have some fields/anchor points hidden from the end-user as some template fields will not be necessary for use in certain business applications.  See Koren, Col 6 ln 35-39.

Regarding Claim 5, 15:
Venkateshamurthy (as modified by Springer & Koren) teaches the invention of claims 4, 14 as described.
Venkateshamurthy teaches wherein the customization options for each selected anchor point available for customization comprise: marking the anchor point as being resizable (Customizing web page display by receiving a web page comprising content for display upon a display device and receiving a transformation file comprising information associated with transforming an object within the content with regard to at least one of position, scale or rotation, Abstract ln 2-7).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454    
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454